internal_revenue_service number release date index number --------------------------------------------------------- --------------------------------------- --------------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ----------------- telephone number ---------------------- refer reply to cc tege eoeg eo3 plr-119906-16 date august legend foundation state supported organizations development project company company attorney_general year date date date date dear ----------------- --------------------------------------------------------- ------------------- ------------------------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ----------------- ----------------------------------------------------------------------- ----------------------------------------------------------------- ------- ---------------------- ---------------------- ----------------- ----------------------- this is in response to a letter from the foundation’s authorized representatives dated date and subsequent correspondence on the foundation’s behalf requesting a ruling exempting the development project from application of the excess_business_holdings tax pursuant to the secretary’s authority under sec_4943 of the internal_revenue_code the code the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-119906-16 facts the foundation is a_trust formed under the laws of state the internal_revenue_service has recognized the foundation as an organization described in sec_501 and classified it as a type iii non-functionally integrated supporting_organization described in sec_509 the foundation represents that it has traditionally made grants in excess of percent of its net asset value to its supported organizations in year the foundation invested in the development project a business_enterprise within the meaning of sec_4943 as a percent owner through company and company both of which are disregarded entities for federal tax purposes collectively the companies the foundation owns percent of the membership interest in the companies which own indirectly through a series of subsidiaries the assets of the development project on date the foundation’s ownership in the development project through the companies increased to percent as the result of a redemption transaction between year and date congress passed the pension_protection_act of pub_l_no 120_stat_780 the ppa which applied the excess business holding rules of sec_4943 to type_iii_supporting_organizations other than functionally integrated type_iii_supporting_organizations transition_rules provided type_iii_supporting_organizations a number of years to dispose_of excess_business_holdings held on date the date of the ppa’s enactment or in certain circumstances obtained subsequently the foundation represents that if it continues to hold percent of the development project it will have excess_business_holdings beginning date with respect to the percent interest it held upon the act’s enactment and on date with respect to it sec_30 percent interest obtained as a result of the redemption the foundation represents that shortly after the ppa’s enactment it began planning to dispose_of its excess_business_holdings in the development project although the redemption on date increased the foundation’s excess_business_holdings this transaction improved the foundation’s ability to sell the development project the foundation states that it has entered into numerous negotiations to sell and has entertained various offers to purchase the development project currently the foundation is in late-stage negotiations with a potential purchaser however an unanticipated problem with the proposed financing is impacting the purchaser’s ability to close the sale additionally the purchaser recently discovered that the foundation is faced with an imminent deadline to dispose_of all or part of the development project and is using this information as leverage to obtain a below-market price for the project the foundation is unsure whether the sale will close prior to plr-119906-16 date if at all because of the development project’s value and the complexity of the transactions and organizational structure the foundation states that a forced sale of the development project at a below-market price will cause it to suffer serious financial consequences and losses in particular the foundation represents that its support of its supported organizations would decrease as a result of its endowment’s decline in value on date the foundation obtained a letter from the state attorney_general who has jurisdiction over the foundation concluding that a forced sale of the development project would have a severe detrimental impact on the foundation’s community the attorney_general reached this conclusion after discussing the issues at length with the foundation’s leaders charitable beneficiaries and other interested persons the state attorney general’s letter provides additional detail one specific example of such detriments includes reduced funding for certain schools this would result in layoffs and firings of teachers administrators and staff thus many individuals would become unemployed or underemployed it would result in fewer and leaner scholarships causing a considerable impact on the public’s access to higher education including students from state furthermore the foundation’s support for certain charitable organizations would decline resulting in less charitable activity in the community less support to needy organizations in state and elsewhere and less involvement of state residents in these activities many of these organizations including the schools give back to the local communities with funds from the foundation the purchase and donate much needed household supplies food and educational resources such as books and school supplies to those in need many individuals and organizations within and without state depend on the support of the foundation this includes members of certain churches and congregations in state these local individuals and groups rely and depend on the resources of the foundation and a reduction in those resources would place a severe strain on their viability in state we do not believe that requiring the foundation to increase its funding above what is required under the internal_revenue_code is necessary at this time especially in light of the fact that the foundation has distributed more than what it was required to distribute for many many years the current level of funding is designed to allow the foundation to exist in perpetuity most studies of endowments for situations similar to the foundation’s situation suggest that distributions in the range of plr-119906-16 percent to percent of assets would allow the foundation to continue in perpetuity in closing we feel strongly that if the foundation were forced to dispose_of its investments in a detrimental way in order to avoid the impending federal taxes there would be a severe detrimental economic and non- economic impact on certain communities in state as well as on the residents of and organizations within state and other states the foundation requests a ruling that pursuant to the secretary’s authority in sec_4943 its interest in the development project is exempt from the tax_on_excess_business_holdings because such holdings are consistent with the purpose or function constituting the basis for the foundation’s exemption under sec_501 nonetheless the foundation represents that it has no intention of holding the development project and proposes to sell it as quickly as possible but in any case prior to date the foundation also proposes to continue making meaningful distributions to its supported organizations and when possible to make distributions in excess of the required amount law sec_501 of the code provides generally that an organization described in sec_501 is exempt from federal income taxes sec_501 provides that an organization organized and operated exclusively for any of various specified charitable purposes is referred to in sec_501 but only if it also satisfies other stated requirements that are not relevant to this analysis sec_509 excludes from the term private_foundation an organization which - a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or commonly referred to as public_charities b is - i operated supervised or controlled by one or more public_charities ii supervised or controlled in connection with one or more such organizations or iii operated in connection with one or more such organizations and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more or more public_charities plr-119906-16 sec_4943 defines the term type_iii_supporting_organization as an organization that meets the requirements of sec_509 b iii and c sec_4943 defines the term functionally_integrated_type_iii_supporting_organization as a type_iii_supporting_organization which is not required under regulations established by the secretary to make payments to its supported organizations as defined in sec_509 due to the activities of the organization related to performing the functions of or carrying out the purposes of such supported organizations sec_4943 imposes an excise_tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 and f a provides for the application of the excise_tax on excess_business_holdings to a sec_509 type_iii_supporting_organization other than a functionally_integrated_type_iii_supporting_organization as if it was a private_foundation sec_4943 provides that rules similar to the rules of sec_4943 and apply to organizations described in sec_509 with certain modifications in particular sec_4943 modifies sec_4943 to permit type iii non- functionally integrated supporting organizations to hold up to percent of the voting_stock of an incorporated business_enterprise if the supporting_organization and all disqualified persons together had excess_business_holdings in such enterprise in excess of percent of the voting_stock on date the date of the enactment of the pension_protection_act of pub_l_no 120_stat_780 the ppa however sec_4943 provides that any interest in a business_enterprise held on date if the supporting_organization on such date has excess business holding shall while held by the supporting_organization be treated as held by a disqualified_person rather than by the supporting_organization during the 10-year period beginning on such date in any case in which the supporting_organization holds less than percent of the voting_stock additionally sec_4943 provides that if after date there is a change in the holdings of in a business_enterprise other than by purchase by the supporting_organization or a disqualified_person which causes the supporting_organization to have excess_business_holdings in such enterprise the interest of the supporting_organization in such enterprise plr-119906-16 immediately after such change shall while held by the supporting_organization be treated as held by a disqualified_person rather than by the supporting_organization during the 5-year period beginning on the date of such change in holdings additionally sec_4943 provides that if after date there is a change in the holdings of in a business_enterprise other than by purchase by the supporting_organization or a disqualified_person which causes the supporting_organization to have an increase in excess_business_holdings in such enterprise determined without regard to sec_4943 sec_4943 shall apply except that the excess holdings immediately preceding the increase therein shall not be treated solely because of such increase as held by a disqualified_person rather than by the supporting_organization however sec_4943 provides that the secretary may exempt the excess_business_holdings of a supporting_organization from the application of the excess_business_holdings tax if the secretary determines that such holdings are consistent with the purpose or function constituting the basis for its exemption under sec_501 when reviewing a request for exemption under sec_4943 the legislative_history indicates that the secretary should consider the views of the state attorney_general as well as any additional factors that the staff of the joint_committee on taxation might enumerate in its technical explanation of the ppa additionally the legislative_history suggests that the secretary may also consider as additional factors whether the shares held by donors and related_persons are controlling or whether donors and related_persons are bound to ultimately contribute all but a de_minimis amount of shares to the organization and have no direct or indirect control_over the organization and its investments see cong rec s8754 - s date in its technical explanation the staff of the joint_committee on taxation listed the following factors that the secretary should consider in making its determination a reasoned determination by the state attorney_general with jurisdiction over the supporting_organization that disposition of the holdings would have a severe detrimental impact on the community and a binding commitment by the supporting_organization to pay out at least five percent of the value of the organization’s assets each year to its supported organizations a reasoned determination would require among other things evidence that any such determination was made pursuant to a serious study by the state attorney_general of the issues involved in disposing of the excess holdings and findings by the state attorney_general about the detrimental economic impact that would result from such disposition if as a result of such state attorney general’s study and findings the state attorney_general directed as a matter of state law that permission of the state would be required prior to any sale of the holdings such a factor should be given strong consideration by the secretary technical explanation of h_r the pension_protection_act of as passed by the house on date and as considered by the senate on date jcx-38-06 pincite plr-119906-16 analysis the irs has classified the foundation as a type iii non-functionally integrated supporting_organization the foundation through the companies held percent of the development project a business_enterprise within the meaning of sec_4943 on date furthermore the foundation’s interest in the development project increased to percent on date as the result of a redemption transaction accordingly the foundation has excess_business_holdings however as represented by the foundation under the transition_rules the foundation has until date and date respectively to dispose_of its excess_business_holdings see sec_4943 c f nonetheless sec_4943 provides that the secretary may exempt the excess_business_holdings of a supporting_organization from the excess_business_holdings_excise_tax if the secretary determines that such holdings are consistent with the purpose or function constituting the basis for the organization’s exemption under sec_501 the state attorney_general concluded that a forced sale of the development project by the foundation would have a severe economic and non-economic impact on the foundation’s community as well as on the residents of and organizations within the state additionally the foundation proposes to continue making meaningful distributions and when possible to make distributions in excess of the required amount finally the foundation states that it has no intention of retaining its interest in the development project and proposes to sell it as soon as possible in any event by date rulings based on the facts and circumstances and the legislative_history of the ppa and assuming the accuracy of the facts and representations set forth herein we rule that pursuant to the secretary’s authority under sec_4943 the foundation’s interest in the development project is exempt from the excess business holding excise_tax imposed by sec_4943 the rulings contained in this letter are based upon information and representations submitted by or on behalf of the foundation accompanied by a penalty of perjury statement executed by an individual with authority to bind the foundation and upon the understanding that there will be no material changes in the facts this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination no ruling is granted as to whether the foundation qualifies as an organization described in sec_501 and or sec_509 this ruling does not address the applicability of any section of the code or regulations plr-119906-16 to the facts submitted other than with respect to the sections specifically described and except as expressly provided in this letter no opinion is expressed or implied concerning the federal_income_tax consequences of any aspects of any transaction or item_of_income set forth above because it could help resolve questions concerning federal_income_tax status this ruling should be kept in the foundation’s permanent records a copy of this letter must be attached to any_tax return to which it is relevant alternatively if the foundation files its return electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this ruling showing the deletions that we intend to make on the version that will be made available to the public is attached to the notice if the foundation disagrees with our proposed deletions it should follow the instructions in the notice in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of the foundation’s authorized representatives this letter is directed only to the foundation sec_6110 provides that it may not be used or cited as precedent by anyone else for any questions about this letter please contact the person whose name and telephone number are shown in the heading sincerely don r spellmann senior counsel exempt_organizations branch tax exempt government entities
